Order entered October          , 2012




                                              In The
                                       Court of appealo
                             jriftb Oititrirt of Texao at 313atfao
                                        No. 05-12-00963-CV

                             CITY OF DALLAS, TEXAS, Appellant

                                                V.

                        ANTHONY ARREDONDO, ET AL, Appellee

                             On Appeal from the 199th District Court
                                      Collin County, Texas
                               Trial Court Cause No. 199-1743-99

                                            ORDER
       The Court has before it appellant's October 2, 2012 unopposed motion for second

extension of time to file its brief. The Court GRANTS the motion and ORDERS appellant to

file its brief by November 1, 2012. No further extensions will be granted absent a showing of

exceptional circumstances.



                                                          ETH LANG-MIERS
                                                         CE